Citation Nr: 0942901	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-19 118	)	DATE
	)
	)
On appeal from the
Department of  Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Robin W. Webb, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1972.

In October 2008, the Board of  Veterans' Appeals (Board) 
denied entitlement to service connection for the disorders at 
issue.  The Veteran timely appealed to the Court of Appeals 
for Veterans Claims (Court), which vacated and remanded the 
issues back to the Board by Court Order in June 2009 based on 
a June 2009 Joint Motion For Remand (Joint Motion). 

A letter was sent to the Veteran on June 25, 2009, with a 
copy to his representative at the time, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Evidence was received 
on behalf of the Veteran in September 2009 along with a 
waiver of RO initial review.  

In the September 2009 facsimile to the Board, the Veteran's 
attorney submitted the Veteran's written intent to withdraw 
the appealed issue of entitlement to service connection for a 
thoracolumbar spine disorder.  Therefore, this issue must be 
dismissed with prejudice, and is no longer before the Board 
on appeal. 

The Veteran appeared at the RO and testified at a 
videoconference hearing in October 2007 before the 
undersigned Acting Veterans Law Judge in Washington, DC.  A 
written transcript of the hearing testimony is included in 
the record.


FINDINGS OF FACT

1.  In a September 2009 facsimile to the Board, the Veteran's 
attorney submitted the Veteran's written intent to withdraw 
the appealed issue of entitlement to service connection for a 
thoracolumbar spine disorder.  

2.  A psychiatric disorder was not chronic in service; has 
not been continuous since service separation; a psychosis did 
not manifest to a compensable degree within one year of 
service separation; and the competent evidence demonstrates 
that the Veteran's current psychiatric disorders are not 
related to his active service.


CONCLUSIONS OF LAW

1.  The appeal for service connection for a thoracolumbar 
spine disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) 
and (d) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  A psychiatric disorder, to include depression and 
schizophrenia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
redefined VA's duty to assist the Veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim:  Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, in a November 2005 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  In April 2007 and May 2008 letters, 
the Veteran was advised about how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  During the remand, this case 
was last readjudicated by the RO in July 2008.

The only service treatment records available are the 
Veteran's enlistment and separation examinations, as well as 
the accompanying reports of medical history.  Any additional 
service treatment records are presumed to be unavailable.  
The law provides that if potentially relevant records are 
unavailable and that they may have been destroyed while in 
the possession of the Government, VA has a duty to assist the 
claimant by advising of alternative forms of evidence that 
can be developed to substantiate the claim, including but not 
limited to "buddy certificates" and letters.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the 
Board to address VA's duty to exercise greater diligence in 
assisting the appellant with the development of evidence in 
support of his claim where medical records were lost while in 
VA custody).  In addition, in missing records cases, VA has a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the Government. 

The Veteran was advised in writing by VA in the November 2005 
letter of potential alternative sources of information that 
could substantiate his claim, in accordance with Dixon, 
supra.  Further, during the October 2007 video hearing, the 
Veteran and undersigned discussed whether there was any 
outstanding evidence not submitted by the Veteran that would 
substantiate the claim.  Given these matters of record, VA 
has complied with its duty to notify the Veteran of 
alternative sources of substantiating information and of that 
of hearing officers to suggest any evidence the Veteran had 
overlooked.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Constantino v. West, 12 Vet. App. 517 (1999) (relative to the 
regulatory duty of hearing officers under 38 C.F.R. § 
3.103(c)(2), to suggest the submission of evidence that the 
claimant may have overlooked and which would be supportive of 
the claim.); Garlejo v. Derwinski, 2 Vet. App. 619 (1992). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, testimony from a hearing before the Board, 
Social Security records, private medical records, VA 
outpatient treatment reports, and VA examination reports.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting written 
statements, testifying at a hearing, and providing statements 
to VA examiners about his in-service symptoms, post-service 
symptoms, and current disability.  Thus, he was provided with 
a meaningful opportunity to participate in the claims 
process, and has done so.  Therefore, the claim for service 
connection for a psychiatric disorder may be considered on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of an in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Service Connection for Thoracolumbar Spine Disorder

The Veteran claimed service connection for a thoracolumbar 
spine disorder.  The RO denied service connection in an April 
2006 rating decision, which was appealed to the Board.  In 
October 2008, the Board of Veterans' Appeals (Board) denied 
service connection for a thoracolumbar spine disorders.  The 
Veteran timely appealed to the Court of Appeals for Veterans 
Claims (Court), which vacated and remanded the issues back to 
the Board by Court Order in June 2009 based on a June 2009 
Joint Motion For Remand (Joint Motion).  The case was then 
sent back to the Board on June 17, 2009 for implementation of 
the Court's order.  On June 17, 2009, the Veteran's attorney 
submitted an application for EAJA attorney fees.  

Subsequent to the Joint Motion, Court Order, and EAJA fee 
request, in a September 24, 2009 facsimile to the Board, the 
Veteran's attorney submitted a written request to withdraw 
the appealed issue of service connection for a thoracolumbar 
spine disorder.  Under 38 U.S.C.A. § 7105, the Board does not 
have jurisdiction over issues withdrawn by a veteran.  
Pursuant to 38 C.F.R. § 20.204, a veteran or his authorized 
representative can withdraw his appeal, or any issue therein, 
in a written submission to the Board.  In this case, the 
September 24, 2009 written facsimile has all the required 
information for withdrawal of this issue.  Pursuant to 38 
C.F.R. 
§ 20.204(b), the withdrawal was effective upon receipt by the 
Board, on September 24, 2009.  Thus, the Board has no 
jurisdiction to consider the issue of service connection for 
a thoracolumbar spine disorder, which has been withdrawn and 
they shall therefore be dismissed with prejudice.

Service Connection for a Psychiatric Disorder

The Veteran contends that his current psychiatric disorder, 
to include depression and schizophrenia, was caused or 
aggravated by his military service.  In an October 2007 
videoconference hearing before the Board, the Veteran 
testified that he was treated and diagnosed with a nervous 
disorder in service in 1971.  He contends that a nervous 
disorder was caused by the stress from his active duty, and 
that the symptoms have continued since service.  He stated 
that he was diagnosed with schizophrenia in 1977 or 1978, and 
had been treated for schizophrenia since that time.  The 
Veteran reported that he currently received treatment for 
both schizophrenia and depression at a VA hospital.  During 
the Board personal hearing in October 2007, the Veteran 
alleged that he was possibly misdiagnosed with a nervous 
disorder in service, and his symptoms at the time were 
actually due to schizophrenia. 

After a review of all the evidence of record, lay and 
medical, the Board finds that the weight of the evidence 
demonstrates that a psychiatric disorder was not chronic in 
service.  The only service treatment records available are 
the Veteran's May 1968 enlistment and June 1972 separation 
examinations, as well as the accompanying reports of medical 
history.  The June 1972 service separation examination report 
includes a summary of the Veteran's significant in-service 
medical history, which noted that the Veteran was treated in 
service for nervousness in 1970 due to job tension, which 
later improved with no sequelae, and that the Veteran denied 
a family history of psychosis.  The June 1972 service 
separation examination also reflects that a psychiatric 
evaluation was normal.  While the Veteran received treatment 
for a nervous disorder in service in 1970, it was noted that 
the symptoms resolved with no sequelae, meaning no residuals, 
and the service separation psychiatric evaluation was normal.  
The Veteran separated from service in September 1972.  

The Veteran's report on the June 1972 service separation 
examination reflects a history of having experienced 
"nervous trouble" in 1970 due to job tension, but shows 
that such was treated and improved, and that there were no 
sequelae at service separation.  When that history is read in 
the context of June 1972 service separation examination's 
normal psychiatric findings, this reflects the Veteran's 
report of history of nervous trouble, and a denial of such 
symptoms at service separation.  It is proper to accord a 
higher weight to such contemporaneous in-service report of 
symptoms, including the denial of symptoms at service 
separation, when weighing such reports made decades later to 
VA for disability compensation purposes.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (BVA gave higher 
probative value to a contemporaneous letter the Veteran wrote 
during VA hospitalization than to the Veteran's subsequent 
assertion years later). 

The Board finds that the weight of the evidence demonstrates 
that psychiatric symptoms have not been continuous since 
service separation.  The Veteran first filed a claim for 
service connection for psychiatric disorder ("nervous 
disorder") in October 1984.  On the October 1984 claim form, 
the Veteran wrote that he was treated in service in 1970 at a 
clinic in Korea, but left blank the request for information 
as to civilian physicians and hospitals where he had been 
treated for the reported nervous disorder before, during, or 
after service, and left blank the request to list persons 
other than physicians who know any facts about the nervous 
disorder before, during, or after service.  

On the question of whether psychiatric symptoms were 
continuous after service, post-service private treatment 
records dated from January 1979 to April 1984 reveal that the 
Veteran first complained in January 1979 of hearing voices 
and of a history of alcohol problems.  In January 1979, the 
Veteran reported the onset of symptoms during the previous 
year, 1978, which dates to almost six years since service 
separation.  In January 1979, the Veteran also reported that 
he began drinking in 1966, he began hearing voices within the 
past year, and that and realized that he had a problem by 
1978 when he found himself consuming a six pack or more 
daily.  Paranoid schizophrenia was diagnosed in January 1979.

Post-service VA outpatient treatment reports from November 
1984 to June 2005 reflect the Veteran was diagnosed with 
schizophrenia, for which he was hospitalized in November 
1984.  His symptoms included depression, sleep difficulty, 
occasional auditory hallucinations, and occasional paranoid 
ideation.  In a November 1984 VA hospitalization report, the 
Veteran gave a history that he was seen three years earlier 
for a psychiatric disorder; notably, the report of history in 
November 1984 did not include any other private treatment or 
hospitalization, and did not include a history of symptoms in 
service or continuous since service separation.  Private 
medical records from December 1984 to January 2006 reflect 
the Veteran was diagnosed and treated for schizophrenia.  His 
symptoms included auditory hallucinations, depression, and 
paranoid thoughts.  He also reported in a December 1984 that 
he was hospitalized four years earlier for a psychiatric 
disorder, which reflects the 1979 hospitalization, but which 
also provides further evidence of the fact that the Veteran 
was not treated or hospitalized for psychiatric symptoms 
prior to 1979.  

Social Security Administration (SSA) records reflect that the 
Veteran underwent a medical assessment in April 1988 and was 
diagnosed with schizophrenia, undifferentiated and chronic.  
The physician concluded that the Veteran's judgment and 
personal relationships were impaired by his illness.  The 
Veteran was awarded SSA disability benefits effective July 
11, 1983 due to a primary diagnosis of paranoid schizophrenia 
and secondary diagnosis of mental retardation.  SSA's 
administrative finding that the Veteran's disability did not 
begin until July 11, 1983 was based on multiple histories, 
private treatment records, and psychological testing and 
clinical psychological examination of the Veteran. 

The first evidence of psychiatric complaints or treatment 
after service is found in private and VA treatment and 
hospitalization records beginning in 1979, which is more than 
six years after service discharge, that include a diagnosis 
of paranoid schizophrenia.  The history given by the Veteran 
in 1979 dates the onset of symptoms to 1978, still over five 
years after service separation.  The Veteran said when seen 
by a private physician in January 1979 that he began hearing 
voices within the past year and that he began drinking prior 
to service and his problem with alcohol did not emerge until 
over five years after service discharge.  This more 
contemporaneous history given by the Veteran in 1979 for 
treatment purposes contradicts the Veteran's later 
contentions in October 2007 hearing testimony and at the June 
2008 VA examination, which were made for VA disability 
compensation purposes, that he had had auditory 
hallucinations or other psychiatric symptoms since service.  

The Veteran now contends as part of his VA disability 
compensation claim that he experienced chronic psychiatric 
symptoms in service and continuous psychiatric symptoms after 
service.  In a June 2008 VA examination report from a 
psychologist, the Veteran stated that he "cracked up" while 
stationed in Korea during his military service, with symptoms 
that included auditory hallucinations, and that since then he 
has experienced increased anxiety and difficulty sleeping. 
With regard to the Veteran's more recent contentions of 
chronic psychiatric symptoms in service and continuous 
psychiatric symptoms after service, the Board finds such 
assertions made for VA disability compensation purposes 
outweighed by other lay and medical evidence of record, 
including the Veteran's own more contemporaneous reports of 
post-service onset of psychiatric symptoms in 1978 that was 
made for treatment purposes.  Such histories and complaints 
made for treatment purposes are of higher probative value.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (Board decision properly assigned 
more probative value to a private hospital record that 
included lay history that was made for treatment purposes 
than to subsequent statements made for compensation 
purposes).

While the Veteran is competent to testify that he currently 
has psychiatric symptoms that began in service, the Board 
finds that his testimony as to chronic psychiatric symptoms 
in service and continuous psychiatric symptoms after service 
is not credible because it is outweighed by the June 1972 
discharge examiner's review of history and complaints that 
reflect a history of in-service symptom of nervousness in 
1970 due to job tension, but which had been treated with no 
current complaints and no sequelae; the June 1972 service 
separation examination clinical findings of psychiatric 
normality; the Veteran's own post-service histories that did 
not mention psychiatric symptoms or that dated the symptoms 
to a post-service onset in 1978; and the absence of any 
evidence of history of in-service chronic psychiatric 
symptoms, post-service complaints, or symptoms, diagnosis, or 
treatment of a back disorder for years after service until 
1978.    

Furthermore, with regard to the Veteran's assertion that he 
sought psychiatric treatment soon after service but these 
records are no longer available because of the death of the 
physician, the Board finds that the Veteran's report of the 
existence of post-service treatment records for a psychiatric 
disorder not to be credible because such assertion is 
inconsistent with the Veteran's other reported histories of 
treatment for psychological symptoms that shows a later post-
service onset of symptoms in 1978.  See Cromer v. Nicholson, 
19 Vet. App. 215 (2005) (upheld Board's denial of service 
connection and finding that the Veteran's recent post-service 
account of in-service events was not credible because the 
Veteran had previously given other histories and theories 
that did not mention the alleged in-service event, and first 
"came up with the story" years after service and in 
connection with the compensation claim).  

 While the Veteran is competent to testimony that he was 
treated soon after service for his psychiatric problems by a 
private physician who has died so the records are 
unavailable, the Board finds that this assertion is 
inconsistent with his own post-service histories, and is 
outweighed by the other lay and medical evidence of record 
showing the first treatment for psychiatric symptoms in 1979.   
Especially probative is the fact that on the October 1984 
claim form the Veteran left blank the request for information 
as to civilian physicians and hospitals where he had been 
treated for the reported nervous disorder before, during, or 
after service, and left blank the request to list persons 
other than physicians who know any facts about the nervous 
disorder before, during, or after service.  In an October 
1984 letter, VA specifically asked the Veteran to identify 
the names of any doctors or hospitals who had treated him.  
The Veteran did not respond, and did not identify any doctors 
or hospitals who had treated him for the claimed disability 
(nervous disorder).  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by evidence that 
includes, as one factor for consideration, the absence of 
medical treatment for the claimed condition for many years 
after service).  

The Board also finds that the weight of the evidence 
demonstrates that a psychosis did not manifest to a 
compensable degree within one year of service separation.  
The weight of the competent evidence of record demonstrates 
no psychosis (schizophrenia) manifesting to a compensable 
degree within one year of service separation (September 
1972); therefore, the presumptive provisions for psychosis 
are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's current psychiatric disorders 
are not related to his active service.  The June 2008 VA 
examination report reflects the psychologist's diagnosis of 
paranoid type schizophrenia and depression (not otherwise 
specified).  The VA examining psychologist opined that, based 
on the available evidence, the Veteran's schizophrenia and 
mood disorder, not otherwise specified, was less likely than 
not (less than a 50/50 probability) caused by or the result 
of his military service.  The June 2008 VA examiner reasoned 
that, while the Veteran experienced stress in service, which 
could have aggravated his pre-existing psychotic symptoms, 
there was no clear evidence that his military service served 
as a long-term aggravating factor because the Veteran was 
able to maintain his job in service, complete his enlistment, 
and symptoms only worsened after the stress-related service 
was removed.  Likewise, the VA examiner reasoned that, while 
the Veteran reported limited depressive symptoms during 
service, he described them as mild and intermittent until his 
divorce in 1980, after which they became more frequent and 
bothersome.  For these reasons, the VA examiner opined that 
there was no clear relationship between the Veteran's 
military service and his current depressive symptoms.

According to a September 2009 statement from R.S.S., M.D., a 
private psychiatrist who had reviewed the entire record 
supplied by the Veteran's attorney, it was more likely than 
not that the onset of the Veteran's schizophrenia began in 
service in Korea.  Dr. S referred to the Veteran's June 1972 
discharge medical history notation of "nervous trouble" and 
the explanation on the form of nervousness in 1970 due to job 
tension.  Dr. S concluded that the Veteran's contentions and 
testimony were consistent and that there was no evidence in 
the record of exaggeration or deception.  Dr. S said that, if 
the Veteran had any psychiatric symptoms prior to service, 
which was not clear from the record, the symptoms were not to 
the degree that he needed to seek care.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Although there is a medical nexus opinion in favor of the 
claim and one against the claim from medical professionals, 
the Board finds the June 2008 VA opinion against the claim to 
be more probative than the September 2009 private opinion in 
favor of the claim because the VA opinion discussed all of 
the evidence on file, including the Veteran's contentions in 
favor of the claim, in the opinion while the private opinion 
only discussed the favorable evidence, failing to discuss 
such factors as the service separation notation that the 
Veteran's nervous trouble had been treated and improved with 
no residuals.  

Additionally, the Board finds that the private physician's 
conclusion that the Veteran's testimony and contentions are 
consistent is not supported by the record, as the Veteran 
said on VA examination in June 2008 that the schizophrenic 
symptoms that began in service included auditory 
hallucinations but he said in January 1979 that his auditory 
hallucinations began in 1978.  

In light of the Board's findings of fact that the Veteran's 
psychological symptoms were not chronic in service or 
continuous after service separation, Dr. R.S.S.'s opinion was 
based on the inaccurate history as reported to him by the 
Veteran.  The Board has considered Dr. R.S.S.'s statement 
that he found the Veteran's contentions and testimony to be 
consistent (so relied on such as an accurate history to form 
his opinion) as some evidence to consider in assigning 
probative value to Dr. R.S.S.'s opinion; however, the Board, 
who is the finder of fact in this case charged with weighing 
all the lay and medical evidence in this case, has weighed 
all the evidence and found the Veteran's reporting of history 
to Dr. R.S.S. not to be credible, that is, to be outweighed 
by the other lay and medical evidence of record.  It is of 
note that Dr. R.S.S. rendered his opinion in support of the 
Veteran's compensation claim, at the specific request of his 
attorney, rather than for purposes of treating the Veteran.  
More importantly, given that there is no factual basis of 
chronic symptoms in service or continuous post-service 
psychiatric symptoms, the bases of Dr. R.S.S.'s nexus opinion 
are an inaccurate history, which renders the opinion of very 
little probative value.  The Court has held that such an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

What the Board in fact relied on in reaching its findings 
that a psychiatric disorder was not chronic in service or 
continuous after service, both in its October 2008 decision 
and in the current decision, were several factors, including 
the absence of chronic psychiatric disability contained in 
the Veteran's June 1972 service separation medical history 
and physical examination reports, the Veteran's own reported 
histories, post-service medical evidence that do not show a 
chronic psychiatric disorder until several years after 
service discharge, and the nexus opinion against the claim.  
After weighing all the evidence of record, lay and medical, 
and for these reasons that a preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disorder, including depression and schizophrenia. 

With regard to this service connection claim, in the June 
2009 Joint Motion for Remand, the Veteran's attorney cited 
Buchanan v. Nicholson, 451 F3d 1331, 1337 (2006), for the 
proposition that the absence of contemporaneous medical 
evidence is not an absolute bar where lay evidence is 
credible and ultimately competent.  In this case, the Board 
does not commit the Buchanan adjudication error of relying on 
the absence of in-service treatment records, or requiring 
corroboration or confirmation in treatment records, to reach 
its findings that psychiatric symptoms were not chronic in 
service, that psychiatric symptoms were not continuous after 
service, and that the Veteran did not undergo psychiatric 
treatment after service until 1979.  In reaching its 
findings, the Board explicitly considered the service 
treatment record evidence that is of record, which includes 
lay evidence in the form of the Veteran's own June 1972 
service separation history denial of symptoms or history of 
symptoms of recurrent back pain; the Veteran's own June 1972 
service separation examination report of history, but not 
current complaints, of nervous trouble; and medical evidence 
in the form of clinical findings at the service separation 
examination that show the Veteran was clinically normal for 
psychiatric disorders at service separation in June 1972; the 
Veteran's own post-service histories that do not include 
history or complaints of back or psychiatric symptoms until 
years after service; post-service clinical findings that are 
negative for a back disorder or that show the presence of 
psychiatric complaints beginning years after service 
separation; SSA determinations as to post-service onset of 
psychiatric disability; and the Veteran's submissions to VA 
pursuant to compensation claims, including both affirmative 
representations and negative responses to requests for 
specific information about treatment and health care 
providers.   

In reaching its findings, the Board considered the Veteran's 
affirmative histories, the absence of post-service 
complaints, findings, diagnosis, or treatment of psychiatric 
disorders continuously after service, including in post-
service treatment records from 1979 to 2005 that are 
available and that do include other specific histories, 
complaints, findings, diagnoses, and treatment, but are, 
notably, absent for the same regarding psychiatric disorders 
(before 1978).  Such histories and complaints made for 
treatment purposes are of higher probative value.  See 
Rucker, 10 Vet. App. at 73; Harvey, 6 Vet. App. at 394.  
Another factor the Board relied upon is medical opinion 
evidence as to the likelihood that a current disability is 
related to claimed in-service injury or symptoms.

In this case, the absence of the Veteran's complaints or 
treatment in the post-service treatment records is only one 
of several factors that the Board weighed and considered in 
its findings that the evidence outweighed the Veteran's 
recent contentions that were made for VA disability 
compensation purposes.  In this case, the Board does not rely 
on the absence of some medical evidence (the service 
separation examination report was present, not absent, from 
the c-file) as an "absolute bar" to service connection.  The 
Board does not hold the absence of in-service treatment 
record documentation against the Veteran.  Rather, the Board 
properly follows Buchanan and weighs the absence of credible 
evidence of symptoms or disability at service separation and 
absence of treatment or symptoms after service (as reported 
by omission by the Veteran himself in post-service histories) 
as but one of the factors in weighing the credibility of the 
Veteran's assertions of in-service injury, symptoms, and 
post-service symptoms.   

Such an approach is consistent with the Court's holding in 
Buchanan that "the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence."  Buchanan, 451 F.3d at 1336.  The 
Federal Circuit Court explained: "This is not to say that 
the Board may not discount lay evidence when such discounting 
is appropriate.  Rather, the Board, as a fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Nor do we hold 
that the Board cannot weight the absence of contemporaneous 
medical evidence against the lay evidence of record."  
Buchanan at 1337. 

The Board has also applied the holdings in Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and 
appreciates the importance of lay evidence in establishing a 
claim in a case with some absent service treatment records.  
The Board has considered the heightened duties to consider 
the doctrine of reasonable doubt and to explain its reasons 
and bases.  The Board well understands the Court's 
precedential decisions regarding the importance of 
considering and weighing lay evidence, especially on 
questions of in-service injury, chronicity of symptoms in 
service, continuity of symptoms after service, and the 
presence of current symptoms of disability, and even, in 
appropriate cases, the relationship of the current disability 
to service.  The Board has properly applied such precedents 
to this Veteran's case in its weighing of all the evidence, 
lay and medical, and considering multiple factors, not just 
the absence of in-service or post-service medical evidence, 
to find that the various factors outweigh the Veteran's 
recent assertions that he is now making as part of his VA 
compensation claim.  The Board's approach in the current 
decision is consistent with the Federal Circuit Court's 
holding in Jandreau that, "Whether lay evidence is competent 
and sufficient in a particular case is a fact issue to be 
addressed by the Board rather than a legal issue to be 
addressed by the Veterans' Court."  Jandreau at 1377.  Cf. 
Jordan v. Principi, 17 Vet. App. 261, 275 (2003) 
(Steinberg, J., writing separately) (the absence of clinical 
evidence of injury or clinical findings may be considered as 
one factor, along with other factors, that included 
affirmative evidence of no aggravation).  

The Board's weighing of lay and medical evidence, including 
the absence of treatment and absence of complaints or 
symptoms during treatment, is also consistent with other 
legal authority of the Courts.  For example, in Pond v. West, 
12 Vet. App. 341, 346 (1999), the Veterans Court upheld the 
Board's weighing and finding of fact that the post-service 
medical records, which were negative for complaints or 
treatment for cervical spine injury, were more probative than 
the appellant's testimony of continuous post-service symptoms 
of neck pain after his jeep accident.  



In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disorder, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for a thoracolumbar spine 
disorder is dismissed.

Service connection for a psychiatric disorder, to include 
depression and schizophrenia, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of  Veterans Affairs


